Citation Nr: 1542064	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  09-50 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 10 percent for paroxysmal atrial
tachycardia.

3.  Entitlement to a compensable rating for bilateral hearing loss prior to June 23, 2014.

4.  Entitlement to a compensable rating for bilateral hearing loss since June 23, 2014.

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Angie Thompson, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to July 1970.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in February 2014.  This matter was originally on appeal from a June 2009 rating decision by the Department of Veterans fairs VA Regional Office RO in Huntington, West Virginia.

The Veteran testified at a hearing which was chaired by the undersigned Veterans
Law Judge at the RO in October 2012.  A transcript of that hearing is of record.

In February 2014, the Board referred to the Agency of Original Jurisdiction (AOJ) the issues of entitlement to service connection for tinnitus and a respiratory disability.  

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issues of entitlement to an evaluation in excess of 70 percent for PTSD since July 24, 2010, entitlement to a compensable rating for bilateral hearing loss since June 23, 2014, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the appeal period prior to July 24, 2010, resolving all doubt in favor of the Veteran, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas; but not manifested by total occupational and social impairment. 
 
2.  For the entire appeal period, the Veteran's paroxysmal atrial tachycardia has not been manifested by more than four episodes per year documented by electrocardiogram or Holter monitor. 

3.  For the appeal period prior to June 23, 2014, at its worst, the Veteran's bilateral hearing loss has been manifested by no higher than Level I hearing acuity in each ear.


CONCLUSIONS OF LAW

1.  For the appeal period prior to July 24, 2010, the criteria for an evaluation of 70 percent, but no higher, for PTSD has been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for an evaluation higher than 10 percent for paroxysmal atrial tachycardia have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7010 (2014).

3.  For the appeal period prior to June 23, 2014, the criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Pursuant to the Board's February 2014 Remand, the Appeals Management Center (AMC) obtained Social Security Administration (SSA) records, requested the Veteran to identify providers who had treated him for the issues on appeal, scheduled the Veteran for VA examinations, readjudicated the Veteran's claim under provision of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as discussed in more detail below, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's February 2014 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

With respect to the issue of entitlement to an increased evaluation for PTSD, as service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  With respect to the remaining issues on appeal, with the exception of the issues being remanded, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.   

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, during the October 2012 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his attorney to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).
 
Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection for PTSD.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

For the remaining issues on appeal, the Veteran is requesting higher ratings for already established service-connected disabilities.  As such, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD

The Veteran contends that his service-connected PTSD is more severe than the current 30 percent evaluation would indicate.

Under the General Rating Formula for Mental Disorders, a 30 percent rating for PTSD requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

In a statement received by VA in December 2001, the Veteran indicated that he was still haunted by nightmares at times.  The Veteran's wife, in a separate statement, noted that the Veteran had been a loner over the years and was not willing to get close to too many people.  She noted that he was inclined to keep things inside, not wanting to open up about what was troubling him.  She noted that the Veteran was easily startled, had a tendency to be suspicious of people, and had difficulty focusing and completing tasks once he had begun.

A May 2004 treatment summary by a private psychologist noted that the Veteran reported multiple anxiety symptoms, poor concentration, irritability, low energy, nightmares, and restless sleep.

A June 2004 VA comprehensive mental health evaluation indicates that the Veteran's chief complaints were initial and mid-sleep disturbance and nightmares on a monthly basis awaking with panic attack symptoms such as a feeling of being cornered, sweating palms and underarms, and chest palpations.  The Veteran reported that he tried to avoid television shows about Iraq, war movies, or any type of ceremony that had to do with death.  Mental status examination demonstrated guarded behavior, flat affect, and depressed mood.  The Veteran reported having thoughts of homicide/suicide in the past, but none at that time; he stated that he wanted to kill others before himself.  He reported seeing things moving when motion was not there.  His insight and judgment were noted to be fair.  He was diagnosed as having anxiety NOS; and a GAF of 65 was assigned.   

An addendum in July 2004 noted that the Veteran reported symptoms consistent with obsessive-compulsive personality disorder.

In a November 2004 Mental Health Psychological Assessment, it was noted that the Veteran was administered the Mississippi Scale for Combat Related Posttraumatic Stress Disorder (Mississipi) and the Minnesota Multiphasic Personality Inventory 2nd Ed. (MMPI 2).  On the Mississippi scale he obtained a raw score of 136 which is very slightly higher than the mean score for veterans known to have PTSD.  Compared to veterans with psychiatric problems in general he was almost two standard deviations above the mean about the 70th percentile compared to that patient group strongly suggesting symptomatology more extreme than found with individuals with psychiatric problems per se.  His MMPI 2 results were very extreme bordering on invalidity in terms of clinical scales but without indications of any conscious attempt to present himself in an unusually pathological light.  With respect to the other results people with profiles like him would be very low in self-esteem and would be manifesting a significant amount of maladjustment.  Also he scored very high on two scales designed to measure degree of post traumatic disorder.  People with profiles like his tend to be very concerned about personal health, depression, problems with work, and tend to be resistant to treatment.  People like this veteran are given to feelings of mental dullness, somatic complaints, tendencies toward malaise and wistful and poignant attitudes toward self status.  Problems with emotional self mastery would abound along with even reporting bizarre sensory experiences and emotional alienation.  In general, the possibility of genuine serious psychiatric pathology is clearly present; however, the most parsimonious explanation for this constellation of results is reasonably severe PTSD with the attendant problems in providing treatment because of the need for, and realization of, shaky emotional controls described, i.e., a need to affect competence not truly present for the subject.

In October, November, and December 2004, the Veteran reported that he continued to have sleep difficulties, nightmares, intrusive thoughts, flashbacks, exaggerated startle response, and other symptoms.  He noted better mood and less irritability.  He denied suicidal or homicidal ideation, intent, or plan.

In a December 2004 letter, the Veteran's treating social worker stated that he had conducted fifteen individual sessions with him since September 2002 and that the Veteran had had sporadic contact with the Vet Center prior to that time including ten sessions with another counselor from December 2001 to July 2002 for which no records existed.  The Social worker noted that the Veteran experienced anger management issues, isolation, sleeplessness, nightmares, depression, and intrusive thoughts which interfere with his life on a daily basis at home and at work as they restrict his social and emotional interactions with his family and friends and as a result, negatively affect his self-image.

In a January 2005 letter, a former VA readjustment counselor noted that the Veteran became his client in 2001 and that during nine months as his counselor, the Veteran experiences stresses of sleeplessness, nightmares, depression, anger, isolation, intrusive and sometimes suicidal ideation.  The former VA readjustment counselor noted that the issues had affected his position of employment as well as his social and emotional relationship with family and friends and had developed into a negative self-image.   

In June 2005, the Veteran reported that he continued to have sleep difficulty, nightmares, and intrusive thoughts.  

In July 2005, the Veteran reported a better mood, less irritability; he denied suicidal or homicidal ideation, intent, or plan.  The Veteran reported sleeping five to six hours.  The Veteran's mood was sad and his affect restricted, stable, and reactive.  His insight and judgment were noted to be fair.  His appearance, behavior, eye contact, orientation, cognition, thought process, thought content, and speech were all within normal limits.  In October 2005, the Veteran's mood was neutral.  

In March 2006, the Veteran reported a better mood, less anxiety, and no anger outbursts.  The Veteran reported sleeping five to six hours.  He denied suicidal and homicidal ideation, intent, or plan.  He also reported good relations with his family.  The Veteran's mood was happy and his affect appropriate and stable.  His insight and judgment were noted to be fair.  His appearance, behavior, eye contact, orientation, cognition, cognition, thought process, thought content, and speech were all within normal limits.  

In a December 2006 letter to the Veteran's employer, VA staff psychiatrist noted that the Veteran's psychiatric symptoms were severe and persistent and that the stressors at his workplace had exacerbated his psychiatric symptoms.  The psychiatrist noted that after an unfortunate event at work involving a coworker's accidental death in April 2006, his psychiatric symptoms worsened and he was finding it extremely difficult to work with heavy equipment at work leading to extreme anxiety and other somatic symptoms greatly increasing the risk of an accident at work with potential injury to himself and other coworkers.

In March 2008, the Veteran reported that he was doing fine on medication and stated that it helped with anxiety.  The Veteran reported having recollections of the incident that he witnessed in service and stated that he slept well most of the time.  There were no acute depressive mood symptoms reported.  Mental status exam demonstrated that the Veteran was fairly kempt, dressed casually, maintained fair eye contact.  His speech was normal in tone, rate, and rhythm.  He was calm and cooperative.  There were no abnormal movements, his affect was bright and appropriate to thought content.  His thought process was logical and goal directed.  There were no suicidal or homicidal thoughts reported and no psychosis noted.  With respect to cognition, he was alert and well oriented.  The Veteran was assessed with history of chronic PTSD and he was noted to be sustaining partial remission.  The provider noted that there were residual symptoms report but that the Veteran was coping fairly well with them, was tolerating his medication well, and had no side effects.

In April 2008, mental status examination demonstrated that he was groomed, cooperative, and relaxed.  He had good eye contact and rapport.  His speech was normal in rate, rhythm, and volume.  His mood was normothymic.  Thought process and content were logical and goal directed without suicidal or homicidal plans or delusions.  There were no hallucinations.  Cognitive functions were intact, and insight was fair.

In February 2009, the Veteran was alert and oriented times three.  He denied suicidal thoughts or intent.  His speech was at normal rate, volume, and rhythm, and thought content was rational and goal related.

The Veteran underwent VA examination in April 2009 at which time the examiner noted that since 2001, the Veteran had been seen in 25 VA outpatient visits for individual therapy for PTSD and for medication management of symptoms of PTSD, with the most recent in February 2009.  The examiner noted that in the past three years, the GAFs had ranged from 55 to 52, down from 65 in 2004.  The examiner noted that the Veteran was being treated with Citalopram for mood.  The Veteran reported difficulty effectively adapting/adjusting to changes in procedures; difficulty maintaining sustained concentration at work; problems with anger control at work; having poor frustration tolerance and verbal confrontations; difficulty fitting in with fellow employees and tending to isolate; difficulty adapting to the routine stresses at work.  

The Veteran reported that he and his wife had been married for 36 years, that they got along well and were really close and that they went out to dinner on special occasions and to the movies two to three times a year.  They also worked in the garden and vacationed together for a week.  The Veteran reported that he got along "ok" with his four children and that he felt close to all his family.  The Veteran reported participating in family activities and seeing extended family regularly.  The Veteran stated that he helped out around the house, cooked 2-3 times a week, dusted occasionally, serviced their pool regularly during pool season, gardened, and mowed.  The Veteran reported that he shopped but had to pick his times at Wal-Mart or other crowded stores because of crowd intolerance and that he became irritable in busy, crowded stores and when driving.  The Veteran report that he had some mild road rage confined to verbalizing frustrations.  The Veteran reported that he was close to his wife's brother and that they had daily contact.  He stated that he and his wife attended church occasionally; otherwise socializing was confined to the family.  

The Veteran reported that psychosocial functioning was good with some fairly mild issues; that he was a good worker but not very social at work; and that he had some PTSD-like issues at work but was nevertheless reliable, efficient, and productive.  The Veteran was able to be close to family and able to enjoy a variety of activities mostly centered around family activity and relaxing at home.  

On mental status examination, the Veteran's appearance was appropriate although he had a bit of facial hair growth suggesting occasional neglect.  His manner was cooperative, his psychomotor skills were normal, and his speech was spontaneous and normal.  The Veteran was oriented to time, place, purpose, and person.  His abstract reasoning, attention, concentration, immediate recall, remote recall, and insight were intact.  The Veteran's delayed recall was inefficient to mildly impaired, his working memory was inefficient to poor, and his judgment was intact but subject to "issues" when frustrated.  The Veteran's mood was "serious" and "solemn" and was reactive with episodes of anger dyscontrol including road rage.  His affect was constricted and his thought process was goal directed but somewhat circumstantial.  The Veteran reported no suicidal thoughts since he stopped working and no delusional ideation.  There were reactive homicidal thoughts noted.  The Veteran had no perceptual oddities or abnormalities, and his reality contact was intact.  The Veteran reported that he slept in a recliner getting five hours of sleep in an attempted seven and noted some middle insomnia related to breathing problems so a substantial portion of the sleep disturbance is attributable to this rather than the effects of PTSD.

The Veteran reported sadness occurring about three times a month of low moderate intensity and manageable generally lasting part of a day or two and often triggered not so much by PTSD-related issues as by "bad things that occur in the world."  

The Veteran was diagnosed as having PTSD and a GAF of 52 was assigned.  The examiner noted that based on the survey of PTSD symptoms frequency and intensity reported by the Veteran, it was assessed that both symptom severity and associated impairments were in the moderate range, i.e., definitely present but generally manageable.  It was noted that the finding was consistent with the ratings from the Veteran's mental health clinicians in the past several years and including as recently as February 2009.  The examiner noted that the Veteran had continued to experience symptoms of PTSD since 2001 and that over time, his symptoms appeared to have worsened.  The examiner also noted that it was evident that the PTSD symptoms had at times presented problems and complications in his occupational functioning though not to the extent that occupational efficiency, reliability, or productivity was seriously impaired.  There was no other independent psychiatric condition contributing to the Veteran s functional impairment.  Prognosis was assessed to be fair based on presence of positive psychological "strengths," retained capacity for close and meaningful engagement within his family, intellectual capacity for collaborative participation in PTSD-focused psychotherapy, and the presence of relatively few and quite circumscribed trauma experiences which were highly amenable to evidence-based treatments such as Cognitive Processing Therapy or Cognitive Behavioral Therapy with Prolonged Exposure.

In August 2009, the Veteran reported that he isolated at home a great deal and that he went from occasion to occasion, that he had not been sleeping well, and continued to have nightmares.  The Veteran also reported that he had had a VA examination in April 2009 and felt that he had kept a lot of information from the examiner.  He reported that he might go two weeks without a nightmare but would have nightmares three to four straight nights.  He would awaken and would often have a flashback after he had awaken.  He stated that there were times that he was able to hide his symptoms and other time he was very moody and people knew to stay away from him.  The Veteran was alert and oriented, and he denied thoughts of suicide or thoughts of wanting to hurt others.  

The Veteran underwent VA examination on July 23, 2010, at which time he reported that he and his wife went out together primarily just on special occasions such as anniversaries.  He also noted that his son's desire to join the service aggravated him at times, and that he had generally good relationships with his children.  The Veteran reported that several family members lived in his area but that he was closest to his brother-in-law who lived next door.  He stated that he and his mother disagreed over the management of mother's apartment complex and that he did not desire much involvement in that business although his family felt that he should be more involved.

The Veteran reported that his brother-in-law was his closest friend and that he had minimal socialization outside of his family.  He had been invited to retirement events for Corps of Engineers but noted that he would get wound up if he attended such things due to past conflicts with supervisors and bad experiences on the job.  He reported that he attended church once every couple of months, that his daughter was very involved in church, and he attended periodically for her benefit.  The Veteran stated that his reason for not going more often was that church tried to draw him into more activity as they viewed him as having lots of free time due to retirement.

The Veteran reported that he messed around with the computer and built one but was doing little with this.  He reported renting movies, gardening, maintaining property, and tinkering around the house.  The Veteran reported reading the newspaper for one and a half hours every morning and searching online for employment for his son as well as assisting him with applications for various jobs.

The Veteran reported having experienced assaultive ideation and anger toward a neighbor he believed shot his cat.  The examiner noted that this did not appear to be an extreme reaction relative to the norm and that the Veteran appeared to be handling his aggressive impulses rather well.

Mental status examination demonstrated that the Veteran's general appearance, psychomotor activity, speech, attitude toward examiner, affect, mood, attention, thought process, judgment, intelligence, and insight were all within normal limits.  The Veteran was incorrect on the date, but otherwise he was oriented.  There were no delusions, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal thoughts, suicidal thoughts, or episodes of violence.  The examiner noted that the Veteran had sleep impairment but that he had relatively mild difficulty and that he reported sleeping "5 straight" hours, tossing and turning for a while, and sleeping another one to one and a half hours soundly.  The examiner noted that the extent of the Veteran's impulse control was good.  

The Veteran was diagnosed with chronic PTSD, and a GAF of 61 was assigned.  The examiner commented that the presentation was mild enough that it might normally be considered to be anxiety disorder NOS but that PTSD diagnosis was continued due to history of that diagnosis and the fact that veteran continues to take antidepressant medication.  The examiner found that there was occasional decrease in work efficiency and that there were intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms but with generally satisfactory functioning (routine behavior, self-care, and normal conversation).

Prior to July 24, 2010, the findings of record indicate that at different times during the appeal period, the Veteran's PTSD symptoms matched nearly all of the rating criteria for a 30 percent rating (depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment); some of the rating criteria for a 50 percent rating (flattened affect; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships); and some of the rating criteria for a 70 percent rating (suicidal ideation; impaired impulse control; neglect of personal appearance; and difficulty in adapting to stressful circumstances).   

The Veteran has also been assigned GAF scores of between 52 and 65.  The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown , 8 Vet. App. 240 (1995).  According to DSM-IV, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Although such scores are not dispositive of the evaluation issue, they must be considered in light of the actual symptoms of the Veteran's disorder. 

Prior to July 24, 2010, at its worst, the Veteran's PTSD symptoms reflected occupational and social impairment with deficiencies in most areas.  At its best, the Veteran's PTSD symptoms and GAF scores reflected occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication. 

In this case, the record clearly demonstrates a fluctuation in the Veteran's symptoms since he filed his claim in 2001.  Although there is medical evidence that characterizes the Veteran's PTSD symptoms as moderate and falling squarely within a 50-percent evaluation, the Board believes that this is a case where the positive evidence and the negative evidence are at least in a state of equipoise. Taking such evidence into account, the Board finds that prior to July 24, 2010, the Veteran's PTSD had been manifested by symptomatology that resulted in occupational and social impairment, with deficiencies in most areas, such as work, and family relations, judgment, thinking or mood. 

Prior to July 24, 2010, the Veteran has had symptoms of depression, anxiety, suspiciousness, panic attacks, chronic sleep impairment, flattened or restricted affect, poor concentration, suicidal ideation, homicidal ideation, impaired impulse control including road rage, occasional neglect of personal appearance, and social isolation.  Prior to July 24, 2010, the Veteran reported hallucinations of objects moving.  As noted above, the Mississippi Scale for Combat Related Posttraumatic Stress Disorder (Mississippi) and the Minnesota Multiphasic Personality Inventory 2nd Ed. results indicated the possibility of genuine serious psychiatric pathology and reasonably severe PTSD.  The Veteran's PTSD has been noted to interfere with his life on a daily basis at home and at work as they restrict his social and emotional interactions with his family and friends and as a result, negatively affect his self-image.  PTSD symptoms have also been determined to be severe and persistent.
 
The Board notes that it appears that with the help of medication, the Veteran's irritability and anger have decreased and his participation in social activities has increased.  Despite the improvement in the Veteran's PTSD symptoms shown at the July 2010 VA examination, the Board finds that prior to July 24, 2010, at its worst, the Veteran's PTSD symptoms were shown to cause occupational and social impairment with deficiencies in most areas. 

Therefore, by resolving doubt in favor of the Veteran, the Board finds that prior to July 24, 2010, the Veteran's symptoms, at their worst, more nearly approximate the criteria for the 70 percent rating.  They, however, never approached the severity contemplated for the 100 percent rating.  As set forth above, the criteria for a 100 percent rating are met when the Veteran experiences total occupational and social impairment, which is clearly not demonstrated in this case.  There has never been any indication of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, disorientation as to time or place, or memory loss for names of close relative, own occupation or own name. 

Upon consideration of all of the relevant current evidence of record, and resolving all doubt in favor of the Veteran, the Board finds that prior to July 24, 2010, the Veteran's PTSD had been manifested by occupational and social impairment with deficiencies in most areas but not by total occupational and social impairment. 

Paroxysmal Atrial Tachycardia

The Veteran contends that his service-connected paroxysmal atrial tachycardia is more severe than the current 10 percent evaluation would indicate.

The Veteran's paroxysmal atrial tachycardia has been rated as 10 percent disabling under Diagnostic Code 7010.  Pursuant to that code, a 10 percent rating is assigned for supraventricular arrhythmias manifested by permanent atrial fibrillation (lone atrial fibrillation), or one to four episodes/year of paroxysmal atrial fibrillation, or other supraventricular tachycardia documented by electrocardiogram or Holter monitor.  A 30 percent rating (the maximum under this diagnostic code) is assigned for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than 4 episodes/year documented by electrocardiogram or Holter monitor.  38 C.F.R. § 4.104, Diagnostic Code 7010.  The Board notes that an evaluation in excess of 30 percent is not available under Diagnostic Code 7010.

The record indicates that the Veteran had a normal electrocardiogram in January 2002.  A 24-hour Holter monitor showed 39 premature atrial and 67 premature ventricular contractions.  No couplets, triplets or runs of ventricular tachycardia were noted.  

In March 2002, the Veteran reported heart palpitations with mild chest pain.  A March 2002 cardiology consultation note indicates that the Veteran had reported recurrent palpitations occurring every two to three weeks with occasional left upper discomfort/pain and that he lay down and sometimes and performed carotid massage.  The Veteran reported being lightheaded with prolonged bouts lasting up to one minute which stopped abruptly.  The Veteran denied syncope.  

A May 2002 cardiology consultation note indicates rapid palpitations three times a month often associated with lightheadedness and weakness; impression was most likely paroxysmal supraventricular tachycardia.

In August 2003, the Veteran reported only having two episodes of palpitations that year.  In December 2003, the Veteran reported no more episodes of paroxysmal ventricular tachycardia in the last nine months and noted that he was doing great.   

A March 2008 baseline electrocardiogram impression was equivocal study, electrocardiogram negative for ischemic changes with exercise; clinical; positive for chest discomfort with exercise; Duke score +2; functional capacity was moderately reduced 20-40 percent for age.  

Private medical records indicate that in March 2008 and September 2008, cardiac examination showed regular rate and rhythm.  

In April 2009, the Veteran underwent VA examination at which time he stated that his palpitations occurred once a month but that he had not been seen medically and that there was no recent event monitor or Holter monitor.  Electrocardiogram/Holter/Echo Tests were conducted.  Impression was supraventricular tachycardia indicated by a premature ventricular contraction/premature atrial contraction, appeared to be a long RP tachycardia; Veteran with symptoms that correlated well with the arrhythmia; and differential includes atypical atrioventricular nodal re-entry tachycardia and atypical atrial tachycardia, permanent junctional reciprocating tachycardia.  The Veteran was diagnosed with paroxysmal atrial tachycardia treated with Verapamil. 

In May 2009, the Veteran presented for evaluation and follow up of his cardiac problems.  The Veteran reported that he was active and denied chest pains, palpitations, dizziness, syncope, paroxysmal nocturnal dyspnea, orthopnea, shortness of breath.  The Veteran stated that occasionally he got left shoulder and infraclavicular "muscle discomfort" that lasted 20-30 minutes.  After physician examination, the Veteran was diagnosed as having atypical chest pains, supraventricular tachycardia under control, and questionable angina.

In December 2009, the Veteran presented with report that he had palpitations in August or September 2009.  He denied chest pain, palpitation, and shortness of breath.  After physical examination and consideration of March 2009 stress test, the Veteran was diagnosed with history of paroxysmal supraventricular tachycardia on Verapamil; no palpitation.

In June 2010, the Veteran denied chest pain, palpitation, and shortness of breath.

The Veteran underwent VA examination in June 2010 at which time he reported experiencing a fluttering of his heart weekly lasting a few seconds to a few minutes.  None of these are documented by electrocardiogram.  He reported one episode in June 2009 that lasted three to four hours and that he was given IV medication to convert to a normal rhythm.  The examiner noted that no continuous medication was required for heart disease.  

The examiner diagnosed the Veteran as having paroxysmal atrial tachycardia (presently in sinus rhythm) and noted that the Veteran had only one documented episode of paroxysmal atrial tachycardia in the past year and only one episode in the past several years.  

Private medical records demonstrate that on visits dated in October 2012, the Veteran denied chest pain and palpitations and that cardiovascular findings were normal on examination.  On other visits in March 2009, August 2011, February 2012, and August 2012, cardiovascular findings were also normal on examination.

The Veteran underwent VA examination in May 2014 at which time he reported two to three episodes per week that last about 30 seconds.  The Veteran stated that he was able to terminate the episodes with effective carotid massage.  The Veteran reported that he was admitted for treatment in August 2009 for paroxysmal atrial tachycardia and was treated in the emergency room with intravenous medications.  Physical examination demonstrated heart rate of 80 beats per minute, regular rhythm, no palpable point of maximal impact, normal heart sounds, normal peripheral pulses, and no edema.  The examiner noted that Holter monitor results were abnormal in May 2009 indicating evidence of paroxysmal atrial tachycardia.  

The examiner noted that the Veteran was taking verapamil for atrial tachycardia, that he had intermittent (paroxysmal) supraventricular tachycardia, and that he had more than four episodes in the prior 12-month period.  The examiner noted that the Veteran stated that he could tell when he was having an episode by feeling his pulse and his usual rate if 140-150 beats per minute.  The examiner noted that stress, night shifts, and excessive caffeine caused him to have increased episodes of paroxysmal atrial tachycardia and that his paroxysmal atrial tachycardia episodes, which occur two to three times a week, last only up to 30 seconds with self-administered carotid massage.  The Veteran reported that he never passes out and that he is easily able to pull over when driving.

Applying the relevant rating criteria, the Board notes that an evaluation in excess of 10 percent for the Veteran's paroxysmal atrial tachycardia is not warranted under Diagnostic Code 7010.  The evidence of record does not show that the Veteran has experienced paroxysmal atrial fibrillation or other supraventricular tachycardia with more than four episodes per year documented by electrocardiogram or Holter monitor. 

The Board notes that the Veteran has stated on numerous occasions that he experiences episodes several times in a week.  There is, however, no evidence to demonstrate that the Veteran's "episodes" amounted to episodes of paroxysmal atrial fibrillation or other supraventricular tachycardia that have been documented as required under Diagnostic Code 7010.  

The Board has also considered whether the Veteran's arrhythmias warrant a rating higher than 10 percent under Diagnostic Code 7011. Under Diagnostic Code 7011, a 30 percent rating is warranted where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on EKG, ECG, or x-ray.  METs test performed in May 2014 showed METs level of greater than 7 METs but not greater than 10 METs.  Accordingly, a rating evaluation is not warranted under Diagnostic Code 7011.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial rating greater than 10 percent for her cardiovascular disability.

Hearing Loss

The Veteran contends that his service-connected bilateral hearing loss is more severe than the current noncompensable evaluation would indicate.

The Veteran's service-connected bilateral hearing loss has been evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.86, Diagnostic Code 6100 for hearing impairment. 

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by pure tone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Pure tone threshold average" is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from 
Table VI or VIa.  38 C.F.R. § 4.85, Diagnostic Code 6100.   

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.86 (2014). 

Section 4.85(a) requires that an examination for hearing loss be conducted by a state-licensed audiologist, and must include both a controlled speech discrimination test (Maryland CNC test) and a pure tone audiometry test.  Examinations must be conducted without the use of hearing aids.  Section 4.85(c) indicates that Table VIA, "Numeric designation of Hearing Impairment Based Only on Pure Tone Threshold Average," will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of inconsistent speech discrimination scores.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral. 38 C.F.R. § 4.86(a) (2014). Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral. Thereafter, that numeral will be elevated to the next higher numeral. 38 C.F.R. § 4.86(b) (2014). 

The Veteran underwent VA examination in April 2009 at which time he noted difficulty with background noise, trouble hearing his daughter and the television.

On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
25
30
30
LEFT
20
15
15
45
55

The average pure tone threshold for the right ear was 25 decibels, and speech recognition in the right ear was 92 percent.  The average pure tone threshold for the left ear was 32.5 decibels, and speech recognition in the left ear was 96 percent.  

Using Table VI in 38 C.F.R. § 4.85, the Veteran received numeric designations of I for both ears.  Level I hearing acuity in both ears equates to a zero percent evaluation.  38 C.F.R. § 4.86, Table VII. 

The Veteran underwent VA examination in July 2010.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
35
35
35
LEFT
15
15
20
50
55

The average pure tone threshold for the right ear was 25 decibels, and speech recognition in the right ear was 96 percent.  The average pure tone threshold for the left ear was 32.5 decibels, and speech recognition in the left ear was 94 percent.  

Using Table VI in 38 C.F.R. § 4.85, the Veteran received numeric designations of I for both ears.  Level I hearing acuity in both ears equates to a zero percent evaluation.  38 C.F.R. § 4.86, Table VII. 

The examiner noted that pure tone thresholds indicated no significant change in hearing since the April 2009 VA examination and that word recognition skills were still excellent bilaterally.

The Board has considered the alternative  rating scheme for exceptional patterns of hearing impairment and found it inapplicable here.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2014).  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) (2014). 

The record demonstrates that the Veteran does not exhibit exceptional patterns of hearing impairment, and, therefore, evaluation pursuant to 38 C.F.R. § 4.86 is not applicable. 

In Martina v. Nicholson, 21 Vet. App. 447, 455-56 (2007),  the United States Court of Appeals for Veterans Claims (Court), noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily  activities.  See 38 C.F.R. § 4.10 (2007).  The Court noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this case, the Veteran has not reported to VA that there was any prejudice caused by a deficiency in the examinations.  

The Veteran, as a lay person, is competent to submit evidence of how the hearing loss affects his everyday life.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994) (finding that lay testimony is competent when it regards features or symptoms of injury or illness).  The April 2009 VA examiner noted that the Veteran reported that he had difficulty with background noise as well as trouble hearing his daughter and the television.

In this case, the evidence does not support a compensable disability evaluation at any time during the appeal period prior to June 23, 2014, for bilateral hearing loss.

Other Considerations

The discussion above reflects that the symptoms of the Veteran's PTSD, paroxysmal atrial tachycardia, and hearing loss are contemplated by the applicable rating criteria.  The effects of his disability, including his reported symptoms have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial evaluation of 70 percent, but no higher, for PTSD prior to July 24, 2010, is granted subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 10 percent for paroxysmal atrial tachycardia is denied.

Entitlement to a compensable rating for bilateral hearing loss prior to June 23, 2014, is denied.


REMAND

With respect to the issue of entitlement to an evaluation in excess of 70 percent since July 24, 2010, for PTSD, at his October 2012 Travel Board hearing, the Veteran reported that he had been receiving treatment for his PTSD at the VA but had decided to go to his primary care doctor but that he had not seen a psychiatrist of anyone for his PTSD.  At his May 2014 VA examination, the Veteran reported that he transferred his psychiatric care to Huntington Behavioral Services in 2012 and was seeing a psychologist for sessions once every two months on average.  An attempt should be made to obtain these private treatment records.

With respect to the issue of entitlement to a compensable rating since June 23, 2014, for bilateral hearing loss, the VA examiner who conducted the June 23, 2014 VA examination did not specifically describe the functional effects caused by the Veteran's hearing loss.  See Martinak, 21 Vet. App. at 447.  In addition, the VA examiner noted, "The C-file did not need to be examined again as a thorough and exhaustive exam was already completed."  

As such, the Board finds that an additional VA audiological examination should be conducted in conjunction of a review of the VBMS and Virtual VA records. 
 
With respect to the issue of entitlement to a TDIU, in Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.  In its February 2014 Remand, the Board directed that the Veteran should be scheduled for a VA examination and social industrial survey to determine whether his service-connected disabilities precluded him from obtaining or maintaining substantially gainful employment.  This was not done.  Further development is, therefore, needed in light of this Stegall violation.
    
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his PTSD or bilateral hearing loss that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claims at issue.

2.  The Veteran should be afforded a VA PTSD examination.  The examiner is to be provided access to Virtual VA and VBMS.  The examiner must specify in the report that Virtual VA and VBMS records have been reviewed.  In accordance with the latest worksheets for rating PTSD, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  A complete rationale for any opinions expressed must be provided. 

3.  The Veteran should be afforded a VA audiological examination.  The examiner is to be provided access to Virtual VA and VBMS.  The examiner must specify in the report that Virtual VA and VBMS records have been reviewed.  In accordance with the latest worksheets for rating hearing impairment, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  Specifically, the examiner must describe the functional effects caused by the Veteran's hearing loss.  A complete rationale for any opinions expressed must be provided.   

4.  The Veteran should be afforded a VA examination and social industrial survey to determine whether the combined effect of his service connected disabilities preclude him from obtaining or maintaining substantially gainful employment consistent with his employment history, educational and vocational attainment.  The examiner is to be provided access to Virtual VA and VBMS.  The examiner must specify in the report that Virtual VA and VBMS records have been reviewed.

5.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  After the development requested has been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, corrective procedures should be implemented.  

7.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


